                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


TAYLOR CARLISLE, ET AL.                                            CIVIL ACTION


VERSUS                                                             NO: 16-3767


NEWELL NORMAND, ET AL.                                             SECTION: “H”(1)


                                 ORDER AND REASONS
         Before the Court is Plaintiffs’ Motion for Reconsideration or
Alternatively Motion for a New Trial (Doc. 547). For the following reasons, the
Motion is DENIED.


                                      BACKGROUND
         This lawsuit arises out of the participation by Plaintiffs Taylor Carlisle
and Emile Heron in Jefferson Parish’s Drug Court. On August 7, 2019, this
Court affirmed the Magistrate’s Judge’s March 20, 2019 Order and Reasons
denying Plaintiffs’ request for leave to file a Fourth Amended and
Supplementing Complaint against the Jefferson Parish Sheriff. 1 Plaintiff now
asks this Court to reconsider its affirmation of the Magistrate’s Order and
Reasons. 2




1   Doc. 545.
2   Doc. 547. Plaintiffs move for reconsideration under Rule 59(e), but the proper standard for
    an interlocutory order like the one Plaintiffs seek reconsideration of comes from Rule 54(b).

                                                1
                                   LEGAL STANDARD
         A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b). 3 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’” 4


                                  LAW AND ANALYSIS
         Plaintiffs in this Motion continue to re-hash the same arguments they
have now presented before both the Magistrate Judge and this Court.
Accordingly, this Court sees no reason to disturb its August 7, 2019 Order and
Reasons affirming the Magistrate Judge’s decision to deny Plaintiffs leave to
amend their claims against the Sheriff. To the extent Plaintiffs seek a final
judgment regarding the Court’s August 7, 2019 Order and Reasons, that
request also is denied because the Court does not find that there is no just
reason for delay. 5


                                      CONCLUSION
         For the foregoing reasons, Plaintiffs’ Motion is DENIED.


                        New Orleans, Louisiana this 27th day of September, 2019.




3   FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
    judgment “any order . . . that adjudicates fewer than all the claims or the rights and
    liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775,
    781 (5th Cir. 2018).
4   Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.
    Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
5   See FED. R. CIV. P. 54(b).

                                               2
____________________________________
JANE TRICHE MILAZZO
UNITED STATES DISTRICT JUDGE




  3
